Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered September 25, 2003, convicting defendant, after a nonjury trial, of sodomy in the third degree, sexual abuse in the third degree (four counts) and endangering the welfare of a child (two counts), and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
*426The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility, including its resolution of inconsistencies in testimony (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Saxe, J.P., Friedman, Williams, Catterson and Malone, JJ.